IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DANIEL WHELAN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-6242

ADVANTAGE DELIVERY &
LOGISTICS,

      Appellee.


_____________________________/

Opinion filed September 23, 2014.

An appeal from an order of the Judge of Compensation Claims.
Ralph J. Humphries, Judge.

Date of Accident: October 29, 2012.

E. Clayton Harland, II and Jerry B. Akel, Jacksonville, for Appellant.

Lee J. Harang and Autumn George of Galloway, Johnson, Tompkins, Burr & Smith,
PLC, Tampa, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and RAY, JJ., CONCUR.